   Case 1:19-cv-02379-KBJ Document 1-25 Filed 08/07/19 Page 1 of 23




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON THE JUDICIARY,
UNITED STATES HOUSE OF
REPRESENTATIVES,
2138 Rayburn House Office Building
Washington, D.C. 20515,

                              Plaintiff,

                                             Case No. 1:19-cv-2379
     v.


DONALD F. MCGAHN II,
51 Louisiana Avenue, N.W.
Washington, D.C. 20001,

                               Defendant.




                                 Exhibit Y
     Case 1:19-cv-02379-KBJ Document 1-25 Filed 08/07/19 Page 2 of 23
                                                                UNOFFICIAL COPY




 1   ALDERSON COURT REPORTING

 2   SHAYLAH LYNN BURRILL

 3   HJU141000




 4   OVERSIGHT OF THE REPORT BY SPECIAL COUNSEL ROBERT S.

 5   MUELLER III:   FORMER WHITE HOUSE COUNSEL DONALD F. MCGAHN II

 6   Tuesday, May 21, 2019

 7   House of Representatives

 8   Committee on the Judiciary

 9   Washington, D.C.




10       The committee met, pursuant to call, at 10:04 a.m., in

11   Room 2141, Rayburn House Office Building, Hon. Jerrold Nadler

12   [chairman of the committee] presiding.

13       Present:   Representatives Nadler, Lofgren, Jackson Lee,

14   Cohen, Johnson of Georgia, Bass, Richmond, Cicilline, Lieu,

15   Raskin, Jayapal, Demings, Correa, Scanlon, Garcia, Neguse,

16   McBath, Stanton, Dean, Mucarsel-Powell, Escobar, Collins,

17   Chabot, Gohmert, Jordan, Buck, Ratcliffe, Gaetz, Johnson of

18   Louisiana, McClintock, Reschenthaler, Cline, Armstrong, and

19   Steube.

20       Staff Present:     Aaron Hiller, Deputy Chief Counsel; Arya
     Case 1:19-cv-02379-KBJ Document 1-25 Filed 08/07/19 Page 3 of 23
                                                                UNOFFICIAL COPY




21   Harlharan ,Oversight Counsel; David Greengrass, Senior

22   Counsel;   John Doty, Senior Advisor; Lisette Morton, Director

23   of Policy, Planning, and Member Services; Madeline Strasser,

24   Chief Clerk; Moh Sharma, Member Services and Outreach

25   Advisor; Susan Jensen, Parliamentarian/Senior Counsel; Sophie

26   Brill, Counsel; Will Emmons, Professional Staff Member;

27   Brendan Belair, Minority Chief of Staff; Jon Ferro, Minority

28   Parliamentarian; Carlton Davis, Minority Chief Oversight

29   Counsel; Ashley Callen, Minority Senior Adviser and Oversight

30   Counsel; and Erica Barker, Minority Chief Legislative Clerk.

31
     Case 1:19-cv-02379-KBJ Document 1-25 Filed 08/07/19 Page 4 of 23
                                                                   UNOFFICIAL COPY




32       Chairman Nadler.     The Judiciary Committee will come to

33   order.

34       Without objection, the chair is authorized to declare

35   recesses of the committee at any time.

36       We welcome everyone to today's hearing on Oversight of

37   the Report by Special Counsel Robert Mueller III:     Former

38   White House Counsel Donald McGahn II.     I will now recognize

39   myself for an opening statement.

40       More than a year ago, White House counsel Don McGahn sat

41   for the first of several interviews with special counsel

42   Robert Mueller.    Over the course of those interviews, he

43   described how the President directed him to have the special

44   counsel fired.    He described how the President ordered him to

45   lie about it.     He described several other obstructive

46   incidents outlined in the special counsel's report.

47       The President, in contrast, refused to be interviewed by

48   the special counsel or even to answer written questions about

49   his attempts to obstruct the investigation.     Instead, to

50   address the allegations spelled out by Mr. McGahn and

51   outlined in the report, President Trump relied on his

52   preferred mode of communication.    He took to Twitter to call

53   Mr. McGahn a liar.     His lawyers went on cable television to

54   do the same, to call Mr. McGahn a liar.

55       There are reports of the President and his lieutenants

56   exerting other kinds of pressure on Mr. McGahn.     In short,
     Case 1:19-cv-02379-KBJ Document 1-25 Filed 08/07/19 Page 5 of 23
                                                                  UNOFFICIAL COPY




57   the President took it upon himself to intimidate a witness

58   who has a legal obligation to be here today.     This conduct is

59   not remotely acceptable.

60         The White House asserts that Mr. McGahn does not have to

61   appear today because he is entitled to "absolute immunity"

62   from our subpoenas.     We know this argument is wrong, of

63   course, because the executive branch has tried this approach

64   before.     In 2007, President George Bush attempted to invoke a

65   similarly broad and unjustified assertion of executive

66   privilege and asked his former counsel Harriet Miers to

67   ignore a subpoena issued by this committee.     Ms. Miers also

68   did not appear at her scheduled hearing.

69         Judge John Bates, who was appointed by President Bush,

70   slapped down that argument fairly quickly.     "The executive

71   cannot identify a single judicial opinion that recognizes

72   absolute immunity for senior presidential advisers in this or

73   any other context.    That simple, yet critical fact bears

74   repeating.    The asserted absolute immunity claim here is

75   entirely unsupported by the case law," from the judicial

76   decision.

77         In other words, when this committee issues a subpoena,

78   even to a senior presidential adviser, the witness must show

79   up.   Our subpoenas are not optional.    Mr. McGahn has a legal

80   obligation to be here for this scheduled appearance.     If he

81   does not immediately correct his mistake, this committee will
      Case 1:19-cv-02379-KBJ Document 1-25 Filed 08/07/19 Page 6 of 23
                                                                  UNOFFICIAL COPY




 82   have no choice but to enforce the subpoena against him.

 83       Mr. McGahn did not appear today because the President

 84   prevented it, just as the President has said that he would

 85   "fight all subpoenas" issued by Congress as part of his

 86   broader efforts to cover up his misconduct.   This

 87   stonewalling makes it all the more important to highlight

 88   some of the incidents that Mr. McGahn is said to have

 89   witnessed.   Let me recount some of them.

 90       We know that the President directed Mr. McGahn to

 91   prevent then Attorney General Sessions from recusing himself

 92   from overseeing the investigation into Russian election

 93   interference.   On March 3, 2017, shortly after Attorney

 94   General Jeff Sessions did recuse himself from the Russia

 95   investigation, the President summoned Mr. McGahn to the Oval

 96   Office.   According to the Mueller report, "The President

 97   opened the conversation by saying, 'I don't have a lawyer.'"

 98       The President told Mr. McGahn that he wished that Roy

 99   Cohn was his attorney instead.   Roy Cohn, of course, is known

100   principally as the chief architect of the Army-McCarthy

101   hearings that destroyed so many lives back in 1954, an actual

102   political witch hunt, not the imaginary kind that the

103   President decries.

104       Mr. Cohn served as President Trump's lawyer for a long

105   time, defending the President against Federal discrimination

106   suits before he -- that is, Mr. Cohn -- was ultimately
      Case 1:19-cv-02379-KBJ Document 1-25 Filed 08/07/19 Page 7 of 23
                                                                  UNOFFICIAL COPY




107   disbarred for unethical practices in 1986.

108       Mr. McGahn refused to follow blindly into unethical

109   behavior.     Mr. McGahn told the President that the Department

110   of Justice ethics officials had weighed in and that

111   Mr. Sessions would not unrecuse himself, and he advised the

112   President not to have any contact with Mr. Sessions on the

113   matter.     Days later, the President did exactly the opposite.

114       He summoned Mr. McGahn and Mr. Sessions to Mar-a-Lago,

115   where the President again "expressed his anger."     He said he

116   wanted Mr. Sessions to act as his fixer.     He said he wanted

117   Mr. Sessions to undo his recusal and to limit the scope of

118   the investigation.     But Mr. Sessions, too, refused the

119   President's orders.

120       On June 17, 2017, the President took his displeasure a

121   step further.     He called Mr. McGahn at home and directed him

122   to order Rod Rosenstein to fire Robert Mueller.     "Mueller has

123   to go," the President barked, "Call me back when you do it."

124       Once again, Mr. McGahn refused.     This time, Mr. McGahn

125   felt the President's behavior was so inappropriate that he

126   said he would rather resign than trigger a constitutional

127   crisis.

128       In early 2018, after press reports described the

129   President's attempt to force Mr. McGahn to remove the special

130   counsel on his behalf, the President repeated his pattern.

131   He summoned Mr. McGahn to his office, and he got angry.
      Case 1:19-cv-02379-KBJ Document 1-25 Filed 08/07/19 Page 8 of 23
                                                                   UNOFFICIAL COPY




132   "This story doesn't look good.    You need to correct this.

133   You are the White House counsel," President Trump told

134   Mr. McGahn.

135       "What about these notes?     Why do you take notes?" the

136   President said to Mr. McGahn, inquiring why Mr. McGahn had

137   documented their conversation.

138       The President then told Mr. McGahn to tell the American

139   people something that was not true.     He asked him to deny

140   those reports publicly.    Mr. McGahn again refused the

141   President's order.   He refused the President's order to lie

142   to the American people on the President's behalf.     Six months

143   later, the President announced that Mr. McGahn would be

144   leaving the White House.

145       The special counsel found Mr. McGahn to be "a credible

146   witness with no motive to lie or exaggerate, given the

147   position he held in the White House."     That is from the

148   Mueller report.

149       The special counsel also found the following,

150   "Substantial evidence indicates that by June 17, 2017, the

151   President knew his conduct was under investigation by a

152   Federal prosecutor who could present any evidence of Federal

153   crimes to a grand jury.    Substantial evidence indicates that

154   the President's attempts to remove the special counsel were

155   linked to the special counsel's oversight of investigations

156   that involved the President's conduct and, most immediately,
      Case 1:19-cv-02379-KBJ Document 1-25 Filed 08/07/19 Page 9 of 23
                                                                  UNOFFICIAL COPY




157   to reports that the President was being investigated for

158   potential obstruction of justice.

159       "Substantial evidence indicates --" and these are all

160   quotes from the report.   "Substantial evidence indicates that

161   in repeatedly urging McGahn to dispute that he was ordered to

162   have the special counsel terminated, the President acted for

163   the purpose of influencing McGahn's account in order to

164   deflect or prevent further scrutiny of the President's

165   conduct towards the investigation.   Substantial evidence

166   indicates that the President's efforts to have Sessions limit

167   the scope of the special counsel's investigation to future

168   election interference was intended to prevent further

169   investigative scrutiny of the President and his campaign's

170   conduct."   Those are all quotes from the special counsel's

171   report.

172       I believe that each of these incidents, documented in

173   detail in the Mueller report, constitutes a crime.   But for

174   the Department of Justice's policy of refusing to indict any

175   sitting President, I believe the President would have been

176   indicted and charged with these crimes.

177       I am not alone in this belief.   Over 900 former Federal

178   prosecutors from across the political spectrum whose job was

179   to determine when the elements of a crime have been satisfied

180   have stated -- have agreed that the President committed

181   crimes that would have been charged if he were not the
      Case 1:19-cv-02379-KBJ Document 1-25 Filed 08/07/19 Page 10 of 23
                                                                 UNOFFICIAL COPY




182   sitting President.   And I believe that the President's

183   conduct since the report was released, with respect to

184   Mr. McGahn's testimony and other information we have sought,

185   has carried this pattern of obstruction and cover-up well

186   beyond the four corners of the Mueller report.

187       The President has declared out loud his intention to

188   cover up this misconduct.   He told Mr. McGahn to commit

189   crimes on his behalf.   He told Mr. McGahn lie about it.

190   After the report came out, the President claimed that

191   Mr. McGahn lied to the special counsel about what happened.

192   Then he directed Mr. McGahn not to come here today so that

193   the public would not hear his testimony and so that we could

194   not question him.

195       President Trump may think he can hide behind his lawyers

196   as he launches a series of baseless legal arguments designed

197   to obstruct our work.   He cannot think these legal arguments

198   will prevail in court, but he can think he can slow us down

199   and run out the clock on the American people.

200       Let me be clear.    This committee will hear Mr. McGahn's

201   testimony, even if we have to go to court to secure it.     We

202   will not allow the President to prevent the American people

203   from hearing from this witness.

204       We will not allow the President to block congressional

205   subpoenas, putting himself and his allies above the law.     We

206   will not allow the President to stop this investigation.     And
      Case 1:19-cv-02379-KBJ Document 1-25 Filed 08/07/19 Page 11 of 23
                                                                  UNOFFICIAL COPY




207   nothing in these unjustified and unjustifiable legal attacks

208   will stop us from pressing forward with our work on behalf of

209   the American people.    We will hold this President

210   accountable, one way or the other.

211       It is now my pleasure to recognize the ranking member of

212   the Judiciary Committee, the gentleman from Georgia,

213   Mr. Collins, for his opening statement.

214       Mr. Collins.   Thank you, Mr. Chairman, and thank you for

215   all that have gathered here again.

216       Here we go again.    The theater is open, and the

217   summations are coming in.    In fact, right now we are again

218   running over the norms of congressional oversight.      We are

219   dabbing at the edges of running roughshod on the

220   Constitution, asking for things that we don't.

221       But I am glad about one thing.     I am glad that the

222   chairman read into the record today the Mueller report.      I am

223   glad that he quoted, as he said, this is a quote directly

224   from the Mueller report.    I just wish my chairman would

225   actually go read the rest of it that he has been offered to

226   read, which he has chosen not to read.

227       But he did leave out one thing.    He left out something

228   in the Mueller report from just now.     He read McGahn's

229   testimony beautifully, did everything right.     But he left out

230   what he doesn't want to have to come back to and the

231   frustrating thing that has brought us here again and again
      Case 1:19-cv-02379-KBJ Document 1-25 Filed 08/07/19 Page 12 of 23
                                                                     UNOFFICIAL COPY




232   and again, and that is the conclusions.    There was no

233   collusion.    There was no obstruction charge.   There is

234   nothing here.

235       After 2 years of doing this, we can read it in, you can

236   talk about how you don't like it, you can talk about what you

237   would like to have.    But at the end of the day, it is

238   interesting we will read in the quotes that make the

239   headlines, but we are also not going to read in the bottom

240   line of what was actually concluded.

241       So the Democrats are here trying again.      The Mueller

242   report concluded there was no collusion, no obstruction.

243   Because the report failed to provide damning information

244   against the President, the majority claims we need to dig

245   deeper, deeper than the 2 years of investigation conducted by

246   what is considered a prosecutorial dream team because that

247   probe ended without criminal charges against the President or

248   his family.

249       The special counsel closed up shop without giving

250   Democrats anything to deliver to their base.     Now the

251   Democrats are trying desperately to make something out of

252   nothing, which is why the chairman has again haphazardly

253   subpoenaed today's witness.    That move, though, has actually

254   ensured the witness will not testify.

255       You know, this is becoming a pattern.     The chairman knew

256   this, I believe, when he sent the subpoena last month.      But
      Case 1:19-cv-02379-KBJ Document 1-25 Filed 08/07/19 Page 13 of 23
                                                                  UNOFFICIAL COPY




257   instead of inviting the witness to testify voluntarily and

258   working with McGahn's counsel to find mutual agreeable time

259   and scope for the testimony, the chairman rushed to maximize

260   headlines by issuing a subpoena.    That subpoena was the third

261   in just 4 months, more subpoenas than the prior chairman

262   issued in 6 years.

263       The chairman had several ways out here.    He took none of

264   them.   The chairman could have invited the witness to testify

265   voluntarily.   That was the practice in the 1990s when the

266   White House counsel testified before Congress.    But the

267   chairman did not do that.   Instead, he launched a subpoena at

268   the witness without any consultation or follow-up with the

269   witness' lawyer.

270       The chairman could have invited the witness to testify

271   behind closed doors, but that would have been politically

272   expedient, and you would not have been here, and the show

273   would not have been as exciting.    A closed-door conversation

274   would not have generated those headlines and everything that

275   we are looking at today.    Even gaveling in today's hearing

276   without a witness is theatrical.

277       The cameras love a spectacle, and the majority loves the

278   chance to rant against the administration.    I just am glad

279   today to see that we don't have chicken on the dais.

280       The chairman orchestrated today's confrontation when he

281   could have avoided it because he is more interested in the
      Case 1:19-cv-02379-KBJ Document 1-25 Filed 08/07/19 Page 14 of 23
                                                                   UNOFFICIAL COPY




282   fight than the fact finding.     Take the Mueller report, which

283   we have already heard quoted from.     More than 99 percent the

284   Justice Department has offered to the chairman.    For an

285   entire month, the chairman refused to take a look at it.

286       The Attorney General who volunteered to testify before

287   the committee, the chairman changed the rules for the first

288   time in the committee's 200-year history, thus blocking

289   General Barr from testifying.

290       I cannot emphasize this enough.     The track record

291   demonstrates he does not actually want information.     He wants

292   the fight, but not the truth.     The closer he actually comes

293   to obtaining information, the further we run from it.

294       The Democrats claim to need today's witness to

295   investigate obstruction of justice, but that investigation

296   was already done.     Robert Mueller spent 2 years running it

297   and then closed it.    We are not a prosecutorial body, but a

298   legislative body that does have valid congressional

299   oversight.    But let us talk about that Mueller report for

300   just a second.     It is really interesting to me that the

301   Mueller report was actually -- within 24 hours of coming out,

302   the chairman and the majority subpoenaed for all of the

303   documents.

304       In fact, we have a legal subpoena that asked the

305   Attorney General to provide documents he cannot legally

306   provide.     That has been covered in this committee for the
      Case 1:19-cv-02379-KBJ Document 1-25 Filed 08/07/19 Page 15 of 23
                                                                   UNOFFICIAL COPY




307   last 2 weeks exhaustively, and even the panel that was with

308   us last week agreed that the subpoena asked the Attorney

309   General to do something illegal by exposing 6(e) information.

310   That was his own witnesses said that last week.

311          But you know what is interesting to me is that we have

312   subpoenaed the documents.      We have subpoenaed that we want

313   underlying documents.     We have subpoenaed stuff that we can't

314   get.    But you know the one thing we seem to avoid is

315   Mr. Mueller himself, the one who wrote it.

316          We have asked since April about Mr. Mueller coming.      But

317   every time we seem to get close to Mueller, Mueller just gets

318   pushed on a little bit.      Hadn't seen a subpoena here, and

319   this is what is really amazing.     We will get back to

320   subpoenas in a moment.

321          But just think about that.   You wanted the work of the

322   author, but you don't want to talk to the author.      Keep that

323   pinned for just a moment.      When we look at this, 99 percent

324   of the information is at the Democrats' fingertips, and it is

325   the Mueller report the Attorney General offered to Speaker

326   Pelosi, Chairman Nadler, and others to have seen it, but they

327   refuse.

328          So don't be fooled.   The majority wants the fight.   They

329   want the drama.    He does not actually want the information he

330   claims to be seeking.     After the administration made volumes

331   of information available to this committee, the chairman
      Case 1:19-cv-02379-KBJ Document 1-25 Filed 08/07/19 Page 16 of 23
                                                                    UNOFFICIAL COPY




332   issued overbroad subpoenas and now harangues the

333   administration for being unable to comply with those

334   subpoenas.

335       In fact, it is the Democrats who are not engaging in the

336   accommodation process, abruptly cutting off negotiations,

337   rejecting olive branches by the administration.     This is what

338   -- I want to come back to something my chairman just said a

339   moment ago.   His quote was in his opening statements that our

340   subpoenas are not optional.

341       Well, we found out a lot about subpoenas over the last

342   month or so in this committee.    I found out that subpoenas

343   maybe now are not optional.   Let us add to the list.

344   Subpoenas are also a discussion starter.     A subpoena is to

345   give us better standing in court.    Not my quotes, the

346   chairman's quotes.

347       So what is it?    Is a subpoena the legal document that we

348   have talked about all along in here and the forceful document

349   that all attorneys in this country actually use, or is it a

350   discussion starter?   Is it to help our standing in court, or

351   is it we don't want it ignored?

352       At this time, it is amazing to me that the accommodation

353   process -- and we talk about the committee, and the chairman

354   forcefully talked about our oversight.     I agree with the

355   chairman on this point.   This committee and all committees in

356   Congress have oversight responsibility, but it is also the
      Case 1:19-cv-02379-KBJ Document 1-25 Filed 08/07/19 Page 17 of 23
                                                                    UNOFFICIAL COPY




357   sacred responsibility of the chairman and the majority to use

358   it properly and to not headlong rush into subpoenas when you

359   don't get what you want.

360          That is all we have seen in 5 months here.   When we

361   don't get what we want, we subpoena.     The first one was the

362   Acting Attorney General.      We subpoenaed, and then we backed

363   off.    We caved.   Then everything else has become a race to

364   get a headline.     The accommodation process, not happening.

365   The accommodation process, never here.

366          So don't be fooled.   You may have come wanting -- you

367   may have an opinion that says everything is wrong today with

368   the Mueller report and the President is guilty, but don't

369   undercut congressional oversight because you can't wait.

370   That is the problem we have right now.

371          And so the question is, are we tearing at the fabric of

372   congressional oversight?      It was really interesting to hear

373   some of that last week.      When you have a committee that has

374   issued subpoenas that ask the Attorney General to do

375   something illegal, when you have the subpoenas when no

376   accommodation process has been put in place, when you have

377   contempt issues that have been in part with no process and no

378   time going through, I just submit to you this.

379          Whatever your opinion on the Mueller report, great.

380   Glad you have it.     But you didn't get it here today, and you

381   are not getting it from this committee because this committee
      Case 1:19-cv-02379-KBJ Document 1-25 Filed 08/07/19 Page 18 of 23
                                                                       UNOFFICIAL COPY




382   undoubtedly doesn't like the author or want to talk to the

383   author of the report.    They just want to talk about the

384   report and make innuendo and attack the President at the

385   middle of the day when this committee, who has charge of

386   immigration, who has charge of intellectual property, who we

387   have touched none of with a crisis at the border.

388       We have an admission that the economy is good, jobs are

389   happening, unemployment is at its lowest rate.       I guess at

390   the end of the day, we can't find something that the Mueller

391   report lets them hang their I-word, "impeachment," on, which

392   they can't even agree on, because the President is continuing

393   to do his job.    And we are here again with the circus in full

394   force.

395       With that, I yield back.

396       Mr. Cohen.    Mr. Chairman?     Mr. Chairman?

397       Mr. Chabot.     Mr. Chairman?

398       Chairman Nadler.     Thank you, Mr. Collins.     Who seeks

399   recognition?

400       Mr. Cohen.    Move to strike the last word.

401       Chairman Nadler.     The gentleman from Tennessee?

402       Mr. Cohen.    Move to adjourn.

403       Chairman Nadler.     Motion is made to adjourn.

404       Mr. Chabot.     Mr. Chairman?    Mr. Chairman?

405       Chairman Nadler.     Motion to adjourn is not debatable.

406       All in favor?
      Case 1:19-cv-02379-KBJ Document 1-25 Filed 08/07/19 Page 19 of 23
                                                                       UNOFFICIAL COPY




407       Opposed?

408       Mr. Chabot.     Recorded vote.

409       Chairman Nadler.        Do I hear a request for a recorded

410   vote?

411       Mr. Chabot.     Request for recorded vote.

412       Chairman Nadler.        The clerk will call the roll on the

413   motion to adjourn.

414       Ms. Strasser.        Mr. Nadler?

415       Chairman Nadler.        Aye.

416       Ms. Strasser.        Mr. Nadler votes aye.

417       Ms. Lofgren?

418       Ms. Lofgren.     Aye.

419       Ms. Strasser.        Ms. Lofgren votes aye.

420       Ms. Jackson Lee?

421       Ms. Jackson Lee.        Aye.

422       Ms. Strasser.        Ms. Jackson Lee votes aye.

423       Mr. Cohen?

424       Mr. Cohen.     Aye.

425       Ms. Strasser.        Mr. Cohen votes aye.

426       Mr. Johnson of Georgia?

427       Mr. Johnson of Georgia.        Aye.

428       Ms. Strasser.        Mr. Johnson of Georgia votes aye.

429       Mr. Deutch?

430       Ms. Bass?

431       Ms. Bass.     Aye.
      Case 1:19-cv-02379-KBJ Document 1-25 Filed 08/07/19 Page 20 of 23
                                                              UNOFFICIAL COPY




432       Ms. Strasser.        Ms. Bass votes aye.

433       Mr. Richmond?

434       Mr. Richmond.        Aye.

435       Ms. Strasser.        Mr. Richmond votes aye.

436       Mr. Jeffries?

437       Mr. Cicilline?

438       Mr. Cicilline.        Aye.

439       Ms. Strasser.        Mr. Cicilline votes aye.

440       Mr. Swalwell?

441       Mr. Lieu?

442       Mr. Lieu.     Aye.

443       Ms. Strasser.        Mr. Lieu votes aye.

444       Mr. Raskin?

445       Mr. Raskin.     Aye.

446       Ms. Strasser.        Mr. Raskin votes aye.

447       Ms. Jayapal?

448       Ms. Jayapal.     Aye.

449       Ms. Strasser.        Ms. Jayapal votes aye.

450       Mrs. Demings?

451       Mrs. Demings.        Aye.

452       Ms. Strasser.        Mrs. Demings votes aye.

453       Mr. Correa?

454       Mr. Correa.     Aye.

455       Ms. Strasser.        Mr. Correa votes aye.

456       Ms. Scanlon?
      Case 1:19-cv-02379-KBJ Document 1-25 Filed 08/07/19 Page 21 of 23
                                                                UNOFFICIAL COPY




457       Ms. Scanlon.     Aye.

458       Ms. Strasser.        Ms. Scanlon votes aye.

459       Ms. Garcia?

460       Ms. Garcia.     Aye.

461       Ms. Strasser.        Ms. Garcia votes aye.

462       Mr. Neguse?

463       Mr. Neguse.     Aye.

464       Ms. Strasser.        Mr. Neguse votes aye.

465       Mrs. McBath?

466       Mrs. McBath.     Aye.

467       Ms. Strasser.        Mrs. McBath votes aye.

468       Mr. Stanton?

469       Mr. Stanton.     Aye.

470       Ms. Strasser.        Mr. Stanton votes aye.

471       Ms. Dean?

472       Ms. Dean.     Aye.

473       Ms. Strasser.        Ms. Dean votes aye.

474       Ms. Mucarsel-Powell?

475       Ms. Mucarsel-Powell.        Aye.

476       Ms. Strasser.        Ms. Mucarsel-Powell votes aye.

477       Ms. Escobar?

478       Ms. Escobar.     Aye.

479       Ms. Strasser.        Ms. Escobar votes aye.

480       Mr. Collins?

481       Mr. Collins.     No.
      Case 1:19-cv-02379-KBJ Document 1-25 Filed 08/07/19 Page 22 of 23
                                                                    UNOFFICIAL COPY




482       Ms. Strasser.        Mr. Collins votes no.

483       Mr. Sensenbrenner?

484       Mr. Chabot?

485       Mr. Chabot.     No.       And this is disgraceful.

486       Ms. Strasser.        Mr. Chabot votes no.

487       Mr. Gohmert?

488       Mr. Gohmert.        No.

489       Ms. Strasser.        Mr. Gohmert votes no.

490       Mr. Jordan?

491       Mr. Jordan.     No.

492       Ms. Strasser.        Mr. Jordan votes no.

493       Mr. Buck?

494       Mr. Buck.     No.

495       Ms. Strasser.        Mr. Buck votes no.

496       Mr. Ratcliffe?

497       Mr. Ratcliffe.        No.

498       Ms. Strasser.        Mr. Ratcliffe votes no.

499       Mrs. Roby?

500       Mr. Gaetz?

501       Mr. Gaetz.     No.

502       Ms. Strasser.        Mr. Gaetz votes no.

503       Mr. Johnson of Louisiana?

504       Mr. Johnson of Louisiana.         No.

505       Ms. Strasser.        Mr. Johnson of Louisiana votes no.

506       Mr. Biggs?
      Case 1:19-cv-02379-KBJ Document 1-25 Filed 08/07/19 Page 23 of 23
                                                                     UNOFFICIAL COPY




507       Mr. McClintock?

508       Mr. McClintock.        No.

509       Ms. Strasser.       Mr. McClintock votes no.

510       Mrs. Lesko?

511       Mr. Reschenthaler?

512       Mr. Reschenthaler.           No.

513       Ms. Strasser.       Mr. Reschenthaler votes no.

514       Mr. Cline?

515       Mr. Cline.    No.

516       Ms. Strasser.       Mr. Cline votes no.

517       Mr. Armstrong?

518       Mr. Armstrong.        No.

519       Ms. Strasser.       Mr. Armstrong votes no.

520       Mr. Steube?

521       Mr. Steube.     No.

522       Ms. Strasser.       Mr. Steube votes no.

523       Chairman Nadler.        Is there anyone who wishes to vote who

524   hasn't voted?

525       [No response.]

526       Chairman Nadler.        The clerk will report.

527       Ms. Strasser.       Mr. Chairman, there are 21 ayes and 13

528   noes.

529       Chairman Nadler.        There are 21 ayes and 13 noes.   The

530   motion to adjourn is adopted, and the hearing is adjourned.

531       [Whereupon, at 10:27 a.m., the committee was adjourned.]
